COURT
OF APPEALS
                  SECOND
DISTRICT OF TEXAS
                           FORT
WORTH
 
                                        NO. 2-05-309-CV
 
CHESTER MARTIN RANSOM                                                                  
                                                                                        APPELLANT
 
                                                   V.
 
DEBRA K. RANSOM                                                                APPELLEE
 
                                              ------------
 
            FROM
THE 231ST DISTRICT COURT OF TARRANT
COUNTY
 
                                              ------------
 
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
 
                                              ------------
On August 24, 2005 and
September 9, 2005, we notified appellant, in accordance with rule of appellate
procedure 42.3(c), that we would dismiss this appeal unless the $125 filing fee
was paid.  See Tex. R. App. P. 42.3(c).  Appellant has not paid the $125 filing
fee.  See Tex. R. App. P. 5, 12.1(b).




Because appellant has failed
to comply with a requirement of the rules of appellate procedure and the Texas
Supreme Court's order of July 21, 1998,[2]
we dismiss the appeal.  See Tex. R. App. P. 42.3(c), 43.2(f).
Appellant shall pay all costs
of this appeal, for which let execution issue. 
See Tex. R. App. P.
43.4.
PER CURIAM
 
 
PANEL
D:  CAYCE, C.J.; LIVINGSTON and
DAUPHINOT, JJ.
 
DELIVERED:
September 29, 2005




[1]See Tex. R. App. P. 47.4.


[2]July
21, 1998 AOrder
Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of
Appeals,@
971-972 S.W.2d (Tex. Cases) XXXVIII (1998).